Citation Nr: 0628277	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus claimed as entitlement to a 
separate 10 percent evaluation for tinnitus for each ear.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected contraction of the left eye field of 
vision.

3.  Entitlement to an initial compensable evaluation for 
service-connected hearing loss.

4.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2002, August 2002, and April 2004 rating 
decisions of the RO by which the RO denied entitlement to an 
increased rating for a service-connected left eye disability 
and granted service connection for hearing loss, tinnitus, 
and post-traumatic headaches.  Regarding the latter three, 
the veteran is contesting the initial evaluations assigned.  

The Board notes that the RO initially assigned a 10 percent 
evaluation for post-traumatic headaches by April 2004 rating 
decision.  By August 2004 rating decision, the RO assigned an 
increased 30 percent rating for that disability effective the 
date of claim.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

In March 2003, the veteran testified at a hearing before a 
hearing officer at the RO.  

With regard to the tinnitus claim, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, 19 Vet. App. 63 (2005), that reversed a 
decision of the Board that concluded that no more than a 
single 10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
pre-June 13, 2003, regulations.  VA disagreed with the 
Court's decision in Smith and appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on Court precedent that may 
ultimately be overturned on appeal, the Secretary of VA 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay included the issue as presented in the instant 
appeal where a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent was sought.  

On June 19, 2006, the Federal Circuit issued a decision in 
the appeal of Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  As a consequence of that holding, on July 10, 2006, 
the Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims.


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

2.  The veteran's service-connected contraction of the left 
eye field of vision is manifested by no more than unilateral 
temporal half visual loss, unilateral nasal half visual loss, 
and/or unilateral visual field concentric contraction to 30 
degrees but not to 15 degrees.

3.  The veteran's service-connected hearing loss is 
manifested by no more than level I hearing in the right ear 
and level III on the right.

4.  The veteran's service-connected post-traumatic headaches 
are manifested by no more than weekly episodes lasting one or 
two hours that are relieved by rest and over-the-counter 
analgesics.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
contraction of the left eye field of vision have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.84a, Diagnostic Code 6080 (2005).

3.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2005).

4.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
post-traumatic headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 
4.124a, Diagnostic Code 8199-8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in November 2001, November 2003, and September 
2004 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also advised the 
veteran to identify and provide any additional information 
that he felt would support his claims.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notices 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2), (3) and (4).  With 
respect to element (5), effective date, the Board finds that 
such matters are rendered moot in light of the Board's 
decision below in which the veteran's claims are denied.

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letters.  The VCAA notices were provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board.  It is also noted that the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical records.  The veteran has also been afforded 
relevant VA medical examinations in furtherance of his 
claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The foregoing discussion 
pertains to all of the issues on appeal with the exception of 
the tinnitus claim.

Regarding the veteran's tinnitus claim, the Court has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal regarding his tinnitus claim is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings for tinnitus.  As will 
be shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid an 
appellant in substantiating a claim).

Increased Rating Tinnitus

In an August 2002 rating decision, the RO granted service 
connection for tinnitus to which it assigned a 10 percent is 
evaluation.  In his January 2003 notice of disagreement, the 
veteran argued that he was entitled to separate 10 percent 
evaluations for tinnitus in each ear.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the Federal 
Circuit.  To avoid burdens on the adjudication system, delays 
in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under both the new and old versions 
of the regulation.  As the disposition of this claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings in General

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen. Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Contraction of the left eye field of vision 

The veteran's service-connected contraction of the left eye 
field of vision has been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 6080.  38 C.F.R. 
§ 4.84a.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6080, impairment of 
field vision is rated as follows:

Field, visual, loss of temporal half:

Bilateral	30 percent Unilateral	10 percent

Field, visual, loss of nasal half:

Bilateral	20 percent Unilateral	10 percent

Field, visual, concentric contraction to 5 degrees:

Bilateral	100 percent Unilateral	30 percent

Field, visual, concentric contraction to 15 degrees but not 
to 5 degrees:

Bilateral	70 percent Unilateral	70 percent

Field, visual, concentric contraction to 30 degrees but not 
to 15 degrees:

Bilateral	50 percent Unilateral	10 percent

Field, visual, concentric contraction to 45 degrees but not 
to 30 degrees:

Bilateral	30 percent Unilateral	10 percent

Field, visual, concentric contraction to 60 degrees but not 
to 45 degrees:

Bilateral	20 percent Unilateral	10 percent

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given at 38 C.F.R. § 4.76a, Table III.  The degrees 
lost are then added together to determine total degrees lost. 
This is subtracted from 500.  The difference represents the 
total remaining degrees of visual field.  The difference 
divided by eight represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a (2005).

On December 2001 VA eye examination, the veteran complained 
of tearing bilaterally.  The examiner noted a history of 
diabetic retinopathy and cataracts.  Left eye visual acuity 
was 20/30 without correction.  There was a nasal 
chorioretinal scar in the left eye.  There was a full field 
of vision in the right eye.  The left eye revealed an 
enlargement of the blind spot and constriction of the nasal 
portion of the visual field as well as some mild constriction 
of the temporal portion of the visual field to approximately 
40 degrees.  The examiner diagnosed bilateral background 
diabetic retinopathy, bilateral epiretinal membrane, visually 
insignificant cataracts bilaterally, bilateral lower lid 
ectropion with symptoms of epiphora, and visual field 
constriction of the left eye consistent with chorioretinal 
scarring from an old injury.

An April 2003 VA progress note indicated complaints of severe 
left eye peripheral visual loss.  The examiner found visual 
acuity of 20/30 bilaterally.  Extraocular movements were 
intact.  Visual fields were full to confrontation and double 
stimulation despite subjective attempts of decreased 
peripheral vision on the left.  The examiner diagnosed 
subjective loss of left peripheral vision.

The evidence of record does not militate in favor of an 
increased rating for the veteran's left eye disability.  The 
most recent evidence reveals visual fields were full to 
confrontation and double stimulation and that the veteran's 
complaints of left eye peripheral visual loss were merely 
subjective.  In any event, the left eye visual field was 
constricted to 40 degrees.  The left eye is the only service-
connected eye.  A 10 percent evaluation is the maximum rating 
available for such unilateral visual loss.  Id.  The Board 
notes, moreover, that loss of the nasal half or the temporal 
half of the field of vision of a single eye would warrant to 
more than a 10 percent evaluation.  Id.  

The other diagnostic codes applicable to the eye are not 
relevant to the veteran's present claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected left eye disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Hearing loss 

The veteran's service-connected hearing loss has been rated 
zero percent disabling by the RO under the provisions of 
Diagnostic Code 6100.  38 C.F.R. §§ 4.85, 4.86.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

On January 2002 VA audiologic examination, hearing was as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
70
70
54
LEFT
35
55
70
75
59

Speech discrimination was 96 percent bilaterally.  

The foregoing results do not fall within an exceptional 
pattern of hearing loss and represent Level I hearing loss on 
the right and Level II hearing loss on the left.  38 C.F.R. 
§§ 4.85, 4.86.  Such hearing loss warrants no more than a 
zero percent evaluation.  Id.

On April 2003 VA audiologic examination, hearing was as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
60
75
51
LEFT
30
55
70
80
59

Speech discrimination was 92 percent on the right and 88 
percent on the left.  

The foregoing results do not fall within an exceptional 
pattern of hearing loss and represent Level I hearing loss on 
the right and Level III hearing loss on the left.  Id.  Such 
hearing loss warrants no more tan a zero percent evaluation.  
Id.

The veteran's service-connected hearing loss has not reached 
the severity necessary for the assignment of a compensable 
evaluation at any time during the appellate period, and an 
increased rating for hearing loss is therefore denied.  Id.; 
Fenderson, supra.

As stated, the rating of hearing loss is a mechanical 
function and leaves no discretionary room for the Board.  See 
Lendenmann, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected hearing loss has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Post-traumatic headaches 

The veteran's service-connected post-traumatic headaches have 
been rated 30 percent disabling by the RO under the 
provisions of Diagnostic Code 8199-8100.  38 C.F.R. §§ 4.20, 
4.27, 4.124a.  

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating".  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating".  Cf. Fenderson, supra in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.  According to Webster's New World Dictionary of 
American English, Third College Edition (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."

In April 2003, the veteran reported chronic diffuse tension 
headaches over the entire head occurring once a week.  He 
complained of occasional nausea and vomiting with the 
headaches, which disappeared after a few hours' rest along 
with over-the-counter analgesics.  During headache episodes, 
he felt "drunk" and off balance.  He denied photophobia and 
phonophobia, and he had no aura, visual changes, numbness, or 
weakness associated with the headaches.

On March 2004 VA neurologic examination, the veteran 
complained of headaches in the left temporal region lasting 
from one to two hours.  The headaches interrupted the 
veteran's activities and forced him to sit down.  The 
headaches involved no aura, vision loss, numbness, weakness, 
vomiting, nausea, or photophobia.  

The foregoing disability picture militates against the 
assignment of a 50 percent evaluation for the veteran's 
service-connected post-traumatic headaches.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  His headaches occur 
approximately once a week and thus cannot be said to be 
"very frequent."  Furthermore, the evidence does not 
suggest, and the veteran does not allege, that the headaches 
have resulted in severe economic inadaptability.  Finally, 
the Board notes that the while the veteran suffers from 
undeniable episodes of headaches, they cannot be 
characterized as prolonged attacks because they last only an 
hour or two and are relieved by rest and over-the-counter 
analgesics.  The veteran, as apparent from the foregoing 
discussion, has met none of the criteria associated with a 50 
percent evaluation for his service-connected headache 
disability during the entire appellate period, and an 
increased rating is denied.  Id.; Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected headaches have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. At 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


